Citation Nr: 1721803	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the lumbar spine disability and service-connected tinnitus.

2.  Entitlement to service connection for a hernia.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for left leg sciatic nerve damage, to include as secondary to the lumbar spine disability.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

WITNESSES AT HEARING ON APPEAL

Veteran and G.H.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2015, the Veteran testified at a Travel Board hearing before Veterans Law Judge (VLJ) who is no longer employed by the Board.  In March 2017, VA informed the Veteran that he had 30 days to respond to a letter indicating whether he wanted a new hearing, and that if he did not respond, no new hearing would be scheduled.  The Veteran did not request a new hearing. 

This matter was previously before the Board in February 2016 at which time it was remanded for additional development.  The issues of entitlement to service connection for a lumbar spine disability, entitlement to service connection for left leg sciatic nerve damage, to include as secondary to the lumbar spine disability, entitlement to service connection for hemorrhoids, entitlement to a compensable evaluation for service-connected bilateral hearing loss, and entitlement to a total disability evaluation due to service-connected disabilities (TDIU) were remanded to obtain additional treatment records and VA examinations and opinions.  Review of the record reveals however, that there has not been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The issues of entitlement to service connection for a lumbar spine disability; entitlement to service connection for left leg sciatic nerve damage, to include as secondary to the lumbar spine disability; entitlement to service connection for hemorrhoids; entitlement to a compensable rating for service-connected bilateral hearing loss; and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran is further action is required.


FINDINGS OF FACT

1.  There is no competent evidence of record that shows the Veteran has a diagnosis of an acquired psychiatric disability.

2.  There is no competent evidence of records that shows the Veteran has a diagnosis of a hernia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a hernia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statues and regulation have been met in this case.

Regarding the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder and a hernia, the notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in May 2009 and July 2009.

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the December 2009 rating decision on appeal.  Thus, there is no timing error.  

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim.  There is no evidence that any relevant records have yet to be requested.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs) and post-service treatment records.

The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of the responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.

The Board will therefore proceed to the merits of the Veteran's appeal.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).
Notably, evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.


Acquired psychiatric disorder

The Veteran contends that he has an acquired psychiatric disorder and that this condition is caused by or related to his claimed lumbar spine disability and his service-connected tinnitus.

The Veteran's STRs are negative for treatment for and/or a diagnosis of any type of psychiatric or psychological symptoms or disorder while the Veteran was in service.

The Veteran's post-service medical treatment records are negative for treatment for and/or a diagnosis of any type of psychiatric or psychological symptoms or disorder.

Pursuant to the February 2016 Board's remand directives, outstanding medical treatment records were obtained.  Notably, these records fail to show the Veteran received treatment for and/or a diagnosis of any type of psychiatric or psychological symptoms or disorder.

The Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.  The Veteran's service treatment records are negative for references to, complaints of, or treatment for, psychiatric or psychological symptoms.  Additionally, there is no post-service medical evidence that clearly establishes a diagnosis of any acquired psychiatric disorder.

The Board acknowledges the Veteran's testimony asserting his belief that he has depression and that it is due to incidents he experienced in service.  However, as discussed above, the Veteran has not been diagnosed with depression or any type of acquired psychiatric disorder.  Although the Veteran might believe that he has an acquired psychiatric disorder, to include depression, his lay opinion is insufficient to establish a diagnosis of an acquired psychiatric disorder.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board is mindful that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent to establish the presence of varicose veins).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead alleging that his claimed acquired psychiatric disorder was caused by his military service.  Although the Veteran is competent to report that he experiences symptoms of depression, his statements do not constitute competent evidence because the cause of an acquired psychiatric disorder is a medical matter and is not capable of lay observation.

Therefore, the Board finds that the evidence weighs against a finding of a current disability.  There is no current diagnosis on record related to an acquired psychiatric disorder.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection for an acquired psychiatric disorder must therefore be denied.

Hernia

The Veteran contends that he has a hernia and that this condition is caused by or related to his time in service.

The Veteran's STRs are negative for treatment for and/or a diagnosis of a hernia while he was in service.

The Veteran's post service treatment records are negative for treatment for and/or a diagnosis of a hernia.
Pursuant to the February 2016 Board's remand directives, outstanding medical treatment records were obtained.  Notably, these records fail to show the Veteran received treatment for and/or a diagnosis of a hernia.

The Board concludes that the preponderance of the evidence is against the claim for service connection for a hernia.  The Veteran's service treatment records are negative for references to, complaints of, or treatment for, a hernia.  Additionally, there is no post-service medical evidence that clearly establishes a diagnosis of a hernia.

The Board acknowledges the Veteran's testimony asserting his belief that he has a hernia and that it is due to his military service.  However, as discussed above, the Veteran has not been diagnosed with a hernia.  Although the Veteran might believe that he has a hernia, his lay opinion is insufficient to establish a diagnosis of a hernia.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board is mindful that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent to establish the presence of varicose veins).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead alleging that his claimed hernia was caused by his military service.  Although the Veteran is competent to report that he experiences symptoms of muscle discomfort, his statements do not constitute competent evidence because the cause of a hernia is a medical matter and is not capable of lay observation.

Therefore, the Board finds that the evidence weighs against a finding of a current disability.  There is no current diagnosis on record related to a hernia.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection for a hernia must therefore be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the lumbar spine disability and service-connected tinnitus is denied.

Entitlement to service connection for a hernia is denied.


REMAND

The Veteran's remaining claims on appeal were previously remanded by the Board in February 2016 for specific actions, including the scheduling of VA examinations, and obtaining medical opinions and other relevant evidence.

A review of the Veteran's electronic file reveals that the RO obtained the outstanding medical records and provided the requested examinations.  However, the opinions provided do not comply with the Board's February 2016 remand directives and are not adequate for adjudication purposes.

With regard to the Veteran's claims for service connection for a lumbar spine disability and for hemorrhoids, the Board determined in its February 2016 remand that the Veteran had competently and credibly testified to injuring his back in service and to having bloody stools in service.  The remand instructions directed the VA examiners to render opinions as to whether it is at least as likely as not that these disabilities were related to the Veteran's military service, and to consider the Veteran's credible reports of an in-service back injury and his reports of experiencing bloody stools in service in-service in the opinions.

The opinion offered by the VA examiner who conducted the hemorrhoid examination stated that it was less likely than not that the Veteran's hemorrhoids were due to his active military service because the Veteran's STRs contained no documentation of hemorrhoid problems while on active duty.  Similarly, the opinion offered by the VA examiner who performed the Veteran's VA back examination, found that because the Veteran's STRs did not document back problems during active duty, it is less likely than not that the Veteran's low back problems were incurred during military service and are more likely related to age and degenerative changes over time.  These opinions did not address the credible statements made by the Veteran regarding his in-service back injury and his in-service symptoms of bloody stools as was directed by the Board in the remand instructions.  Therefore, the Board finds these opinions are inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, addendum opinions should be obtained which contemplate the Veteran's credible testimony regarding his in-service back injury and his in-service symptoms of bloody stools.

Additionally, with regard to the Veteran's claim for entitlement to service connection for left leg sciatic nerve damage, the Veteran contends that this disability is either related to his military service or is alternatively secondary to his lumbar spine disability.  In its February 2016 remand, the Board noted that the Veteran's post service treatment records reflect a diagnosis of neuropathy of the left lower extremity.  The Board found that if, and only if, the Veteran's lumbar spine disability is related to service, an opinion should be obtained as to whether the Veteran's left lower extremity is due to or aggravated by the lumbar spine disability.  On remand, an opinion as to this issue should be obtained, if and only if, the Veteran's lumbar spine disability is related to service.

Next, as to the Veteran's claim for a compensable rating for his bilateral hearing loss, the February 2016 remand directives instructed the VA audio examiner to fully describe any functional effects caused by the Veteran's bilateral hearing loss disability.  The opinion furnished in connection with the VA audio exam merely describes the impact of the Veteran's hearing loss on his daily life, including his ability to work as "hearing difficulty."  This statement does not fully describe the functional effects the Veteran experiences due to his bilateral hearing loss and is not adequate for evaluation purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, an addendum opinion must be obtained which fully describes any functional effects caused by the Veteran's hearing loss disability.

Finally, as the Veteran's entitlement to a TDIU is inextricably intertwined with the remaining claims on appeal, the Board finds that the claim for a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA Medical treatment records dated from September 2016 forward and associate them with the electronic file.  All record/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the Veteran's July 2016 rectal and anus conditions (including hemorrhoids) examination.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the electronic file and the Remand have been reviewed.  If the July 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.

The examiner is asked render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hemorrhoids are related to his active military service, to include his credible report of experiencing bloody stools in service.  The examiner is advised that the Board has determined that the Veteran is competent and credible to report symptoms of bloody stools he experienced in service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.  

3.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the Veteran's July 2016 back examination.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the electronic file and the Remand have been reviewed.  If the July 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.

The examiner is asked render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability is related to his active military service, to include his credible report of in-service injury to the back from training.  The examiner is advised that the Board has determined that the Veteran is competent and credible to report an in-service back injury.

If, and only if, it is determined that the Veteran's lumbar spine disability is related to his military service, the VA examiner must also render an opinion as to the following:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left lower extremity disability is due to or caused by his lumbar spine disability.

b. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left lower extremity disability is aggravated by his lumbar spine disability.

"Aggravated" in this context is defined as a permanent worsening of the disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of a preexisting disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted with the symptoms, has worsened.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

4.  Return the claims file to the VA examiner who conducted the Veteran's July 2016 audio examination.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the electronic file and the Remand have been reviewed.  If the July 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.

The examiner is asked to fully describe any functional effects caused by the Veteran's bilateral hearing loss disability.

The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected bilateral hearing loss and tinnitus as related to the Veteran's ability to perform activities required in various occupational situations such as physical and sedentary tasks.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

5.  Thereafter, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand, and if not, implement corrective procedures.

6.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and, after allowing the appropriate period of time for response, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


